Citation Nr: 1611384	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current bilateral hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Legal Criteria and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The Veteran contends that his current bilateral hearing loss is related to active service.  In a July 2012 statement, the Veteran described the circumstances of his in-service noise exposure.  He stated that he was a member of the post rifle team and competed in the USARPAC rifle match at Camp Kaiser.  He also stated that he was stationed at Fort Sill, Oklahoma, from January 1960 to May 1961.  The Veteran reported that he was subject to exposure to noise from small arms fire and artillery noise and was adjacent to such noise due to his duties.  Concerning his service medical treatment records, the Veteran reported that the audiogram completed at separation was missing from the records and denoted a notch mid-range, indicating a level of hearing loss.  He also stated that his post-service occupations did not involve a noise level "which would cause hearing damage."  He stated that he worked in a quiet environment at a tanning company and then worked as a meter reader and customer serviceman.  

The evidence reflects that the Veteran has a current disability.  The March 2012 VA audiological examination report shows that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.

With respect to an in-service injury or disease, the service treatment records are absent for any findings of hearing loss.  However, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was "FARadarOper."  The DD Form 214 also shows that the Veteran received the Expert (Rifle and Carbine) badge.  The Veteran is competent to describe his in-service noise exposure, consisting of exposure to small arms fire and noise from howitzers.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board finds that the element of an in-service injury, consisting of acoustic trauma, has been met. 

The question becomes whether the Veteran's bilateral hearing loss is related to his in-service injury, i.e., acoustic trauma.

The Veteran was provided a VA audiological examination in March 2012.  The examiner opined that it was "less likely than not" that the hearing loss was caused by or a result of military noise exposure.  The examiner stated that the Veteran's hearing was within normal range at separation, he denied ear trouble on separation, and there were no documented complaints of hearing loss during active service.  The Board finds that the VA examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not address that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In an April 2013 private consultation report, the Veteran reported a history of 17 months of daily exposure to howitzers, back in the 1960/1961 time frame when he was stationed at Fort Sill, Oklahoma.  His job was to chronograph the howitzers of all sizes, and hearing protection was not "en vogue" at the time, in fact, it was detrimental in that he had to hear signals prior to firing the howitzers.  The examining physician, F. G., M.D., noted that the audiogram showed a profound hearing loss of 50 decibels (dB) in the right ear and 55 dB in the left ear.  Dr. F. G. stated that it was a "classic pattern for noise exposure."  

The Veteran's daughter, S. P., provided a statement, which was received by VA in March 2014.  She stated that for as long as she could remember, the Veteran had a hearing deficit.  S. P. stated that the Veteran could not hear normal conversation unless he was in close proximity to the speaker and looking directly at the person.  She stated that he was aware of the hearing loss, but not to the extent that it affected his daily life.  

The Veteran's friend, J. B., also provided a statement, which was received by VA in March 2014.  He stated that he knew the Veteran since 1949, before his period of active service.  J. B. stated that the Veteran had no auditory problems prior to enlistment.  He explained that the Veteran complained of tinnitus upon discharge in 1961.  He stated that when he returned from 5 years overseas duty, it was apparent that the Veteran had noticeable hearing loss.  Since that time, the Veteran's hearing loss worsened to the point where it was difficult to converse.  J. B. offered his opinion as a medical professional (CRNA) that the Veteran's hearing loss was "much worse than can be attributed to the normal aging process."  

Finally, a VA addendum opinion was obtained in January 2016.  The VA examiner opined that it was "not at least as likely as not" that the Veteran's bilateral hearing loss was related to military noise exposure.  The reasons for the opinion included the following:  at separation, the Veteran's hearing in both ears fell within the normal range, there was no scientific evidence to support the premise that a service member who had normal hearing at separation could develop hearing loss at a later time, on the medical history report the Veteran denied hearing loss or ear trouble, and the first "documented complaint of hearing loss" was in 2012, 51 years after discharge.  The examiner did not address the lay statements associated with the claims file attesting to the long-standing nature of the Veteran's hearing loss.  In addition, the examiner cited to the separation report of medical history and stated that the Veteran denied hearing loss on separation from active service.  This is not accurate.  The separation report of medical history shows that the Veteran denied ear, nose, or throat trouble; however, there was no question on the report as to whether the Veteran experienced hearing loss.  Accordingly, the Board finds that the examiner's opinion is entitled to little probative value.    

With respect to etiology, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to active service.  While the VA examiners provided negative nexus opinions, the opinions were found to be entitled to little probative value due to the reasons articulated above.  On the other hand, the Veteran's private physician discussed the Veteran's reported in-service noise exposure and commented that the Veteran's audiogram indicated a classic noise exposure pattern, tending to support a finding that the Veteran's bilateral hearing loss is due to in-service noise exposure.  While the Board is not free to substitute its own judgment for that of a medical expert, see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In addition, the Veteran attested to the chronic nature of his bilateral hearing loss since active service, which he is competent to do and explained his in-service noise exposure in great detail.  The Veteran's daughter and friend also submitted statements attesting to the long-standing nature of the Veteran's hearing loss, which they are competent to do.  There is nothing to refute the credibility of such statements.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."). 

In light of the above, the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to active service.  Therefore, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


